Citation Nr: 0432514	
Decision Date: 12/08/04    Archive Date: 12/15/04	

DOCKET NO.  00-18 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	J. E. Baker, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1972, and from December 1975 to October 1976.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which denied the 
claim.  The veteran testified before the undersigned in 
October 2001.  In February 2002, the Board issued a decision 
on the merits which denied the veteran's appeal.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) which vacated the earlier Board 
decision and remanded the case for additional development and 
consideration.  As a result, this case must be remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


REMAND

In April 2004, in a memorandum decision, the Court found 
fault in a number of aspects of the Board's earlier February 
2002 decision with respect to the veteran's claim for service 
connection for MS.  In addition to providing an assessment of 
the credibility of the lay statements on file and more 
thorough reasons and bases for conclusions regarding the 
weight of competent medical evidence and the benefit of the 
doubt, the Court required that the veteran be provided a 
neurological medical examination "rendered by a physician 
competent to diagnose MS and whose specialized neurological 
expertise is clear."  The physician conducting this 
examination is also directed to provide answers to specific 
questions posed by the Court.  

For these reasons and bases, the case is REMANDED for the 
following action:

1.  Initially, ensure compliance with 
VCAA.  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
must:  

(i) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(ii) inform the claimant about the 
information and evidence that VA will 
seek to provide; 
(iii) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(iv) request that the claimant provide 
any evidence in the claimant's possession 
that pertains to the claim.
Any indicated additional development 
should be conducted and any new evidence 
added to the claims folder.

2.  The veteran should be referred for a 
specialized neurological examination 
"rendered by a physician competent to 
diagnose MS and whose specialized 
neurological expertise is clear."  The 
examining physician's expertise in 
neurology and in diagnosing and treating 
MS must be either documented in the 
report of examination or in the 
attachment of a curriculum vitae to that 
examination report.  This should be 
performed by a physician who has had no 
former contact with the veteran and, if 
necessary, provided on a "fee basis."  
The veteran's claims folder, including 
any evidence developed above, must be 
made available to the examining physician 
for review in conjunction with the 
examination.  The veteran now has a 
clearly confirmed diagnosis of MS, and 
while the physician should provide a 
report of findings with respect to 
current symptoms attributable to MS, the 
principal focus of this examination is 
not current symptomatology, but rather 
the production of competent clinical 
opinions about the etiological origins of 
the veteran's MS.  In this regard, the 
physician's attention is directed to all 
evidence contained in the veteran's 
claims folder, including the service 
medical records, private and VA medical 
records, and the lay statements and 
testimony of the veteran and L. G. S., M. 
E. C., and D. H., all of whom have 
provided historical statements regarding 
possible early onset symptoms of the 
veteran's MS.  The physician's attention 
is also especially directed to previous 
medical evidence on file provided by S. 
Felton (ARNP) in January 2000, the report 
of VA examination by Dr. Hunt in November 
2000, and the more recent medical opinion 
provided by Dr. Murphy in April 2002.  

The examiner must provide an opinion as 
to whether it is as likely as not that 
the veteran's MS is causally related to 
service.  Consistent with the directive 
from the Court, the examining physician 
is also specifically requested to render 
a medical opinion (1) on the nexus 
(causal connection), if any, between the 
veteran's inservice helicopter-repair 
accident and fluctuating eyesight in his 
later diagnosis of MS, as well as (2) on 
whether any symptoms of MS were 
manifested within the seven-year post-
service presumptive period, based on 
acceptance of the veteran's account of 
pain, numbness and vision loss.  If such 
manifestations were demonstrated within 
the seven-year presumptive period, the 
examiner should also describe the 
severity of those symptoms identified.  

In providing the requested opinions, the 
examining physician is specifically 
requested to comment upon the evidence on 
file, including the three other medical 
statements referenced above, and 
including the lay statements of the 
veteran and family members with respect 
to reported historical symptoms.  A 
complete explanation of the reasons and 
bases for all opinions provided is 
essential.

3.  After completion of the above 
development, readjudicate the claim, and 
do so with specific consideration of and 
reference to the April 2004 Court 
decision.  Where the remand orders of the 
Board or the Court are not complied with, 
the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  If 
the benefit is not allowed to the 
veteran's and representative's 
satisfaction, they must be provided a 
supplemental statement of the case and 
provided an opportunity to respond.  The 
supplemental statement of the case must 
be responsive to the issues raised in the 
Court's decision including a finding with 
respect to the examining physician's 
qualifications, an assessment of the 
credibility of the lay statements and 
testimony of the veteran and his family 
members, a balancing of the medical 
evidence on file, and consideration of 
the fact of apparently missing early VA 
treatment records of the veteran, and the 
benefit of the doubt rule.  The case 
should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

